Order filed September 19, 2017




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00059-CR
                                   ____________

                   JEREMY DESHAN DUGAR, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1534805

                                     ORDER

      Appellant is represented by appointed counsel, Joshua Hill. Appellant’s brief
was originally due May 30, 2017. We have granted a total of 90 days to file
appellant’s brief until August 28, 2017. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional circumstances.
No brief was filed, and no motion for extension has been filed.
      Hurricane Harvey struck the Texas coast on August 25, 2017. On August 28,
2017, the Court of Criminal Appeals issued Misc. Docket No. 17-010, an emergency
order directing all courts in Texas to consider disaster-related delays as good cause
for modifying or suspending all deadlines in any case.

      Accordingly, we order Joshua Hill to file a brief with the clerk of this court
on or before October 2, 2017. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Justices Jamison, Busby, and Donovan




                                          2